Citation Nr: 9920707	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 3 to 
November 11, 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
psychiatric disability related to service, nor has evidence 
been presented showing chronicity or continuity of 
psychiatric symptoms since service discharge.


CONCLUSION OF LAW

A well grounded claim for service connection for 
neuropsychiatric disability has not been presented.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for neuropsychiatric 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection is presumed 
if a veteran manifests a chronic disease, such as psychosis, 
to a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the evidence of record shows that the appellant's 
service entrance examination was normal.  However, about 7 
days later, he left his unit and wandered into the woods.  
The appellant was hospitalized.  During hospitalization, the 
appellant was initially somewhat combative, stating that the 
devil was in him.  He was given Thorazine, and became 
unresponsive for 2 days.  He spontaneously became response 
and did well thereafter.  It was felt that the entire episode 
was a severe dissociative reaction.  The appellant was 
referred to a Medical Evaluation Board for separation from 
service.  It was noted that there were no further psychiatric 
problems.  The final diagnosis was acute and severe atypical 
dissociative disorder.  It was noted that the condition 
existed prior to service.

In September 1993, the appellant requested service connection 
for a nervous disorder.  In various statements and sworn 
testimony rendered in March 1995, the appellant reported that 
he had a nervous breakdown in service because English was 
spoken too fast and no one was willing to help him understand 
things that were being said during his basic training.  He 
further reported that fellow servicemen laughed and jeered at 
him.  Sworn testimony from the appellant reflects that he was 
first treated post-service for psychiatric disability in 1987 
or 1988; the appellant was given an additional 60 days 
following the hearing to provide medical evidence showing 
treatment in 1987 or 1988.

In support of his claim, the appellant submitted a medical 
report from the Mental Health Department of Puerto Rico dated 
November 1993, which reflects that he was treated for 
dysthymia and anxiety from September 1993 to November 1994.  
There were no hospitalizations.  The appellant indicated in 
January 1996 that he did not have any additional medical 
evidence to support his claim; he argued that service 
connection for psychiatric disability was warranted because 
he was mentally well upon entering service and became 
mentally ill during service.

As indicated above, a well grounded claim requires competent 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the current disability.  See Caluza 
supra ; see also 38 C.F.R. § 3.303 (1998).  In this case, the 
appellant has presented competent medical evidence of recent 
treatment for anxiety with depression, but he has failed to 
present competent medical evidence relating this condition to 
the diagnosis for acute dissociative reaction in service, or 
even service generally.  Additionally, there is no medical 
evidence of record showing chronicity or continuity of 
psychiatric symptomatology since service discharge.  
Therefore, the Board finds that the appellant has not 
submitted as well grounded claim for service connection for 
neuropsychiatric disability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its December 1994 
statement of the case and January 1996 supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of his 
application for the claim for service connection.



ORDER

Service connection for neuropsychiatric disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

